i          i        i                                                                        i       i       i




                                   MEMORANDUM OPINION

                                           No. 04-09-00170-CV

                                        IN RE Doris WHITMAN

                                     Original Mandamus Proceeding1


PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: April 15, 2009

PETITION FOR WRIT OF MANDAMUS DENIED AS MOOT

           On March 23, 2009, relator Doris Whitman filed a petition for writ of mandamus,

complaining of the trial court’s order transferring venue. Relator seeks to compel the trial court to

vacate its March 11, 2009 order voiding the February 17, 2009 order that granted relator’s motion

to set aside the order transferring venue. However, on April 1, 2009, the trial court signed an order

“Rescinding Order Voiding the Order to Set Aside the Order Transferring Case.” Therefore, the

petition for writ of mandamus is now moot.

           Accordingly, we dismiss the petition for writ of mandamus and all other relief requested as

moot.

                                                                    PER CURIAM


         … This proceeding arises out of Cause No. 08970C, styled Doris Whitman v. A. Arnold of Texas LLC, d/b/a
           1

A. Arnold World Class Relocation, et al., pending in the County Court at Law, Kerr County, Texas, the Honorable
Spencer W . Brown presiding.